DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are currently pending and the subject of the instant Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 December 2020 has been considered by the examiner.

Drawings
The drawings are objected to because the labeling of Figure 3 does not comply with 37 CFR 1.84(U) which requires:
(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG."

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
When the drawings have been corrected to comply with 37 CFR 1.84(u), the Description of the Drawings at page 10 will need to be amended to reflect the numbering and refer to Figures 3A and 3B.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The claims are limited to formulations which are lyophilized and therefore, this element should be reflected in the title.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites “wherein the concentration of the sodium chloride ranges from greater than 0 to 200 mM”.  However, claim 13 depends from claim 11 which does not recite sodium chloride.  Therefore, there is a lack of antecedent basis for “the sodium chloride”. This ground of rejection could be avoided if claim 13 were to depend from claim 12.
	Claim 13 is also indefinite for the recitation of  “wherein the concentration of the sodium chloride ranges from greater than 0 to 200 mM” because it is not clear if the upper limit of the range is 200 mM or that the concentration may be “greater” than 200 mM.  Possibly the claim could recite that the concentration is greater than 0 and no more than 200 mM which would clearly indicate that sodium chloride is present but that is less than 200 mM.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/008779 A2 (Hong et al.) in view of U.S. Pat. No. 7,592,004 (Kaisheva et al.) and Carpenter et al. (cited by Applicant: Pharmaceutical Biotechno.  13:  pages 109-133, 2002).
Hong et al. teach a formulation of a long-acting human growth hormone conjugate comprising a buffer, a sugar alcohol and a non-ionic surfactant.  The long-acting hGH conjugate comprises hGH (22kDa) linked to the N-terminus of a human IgG4-derived aglycosylated Fc region via a polyethylene glycol moiety as the linker (see Hong et al. at page 11, Example 1).  The immunoglobulin Fc of Hong et al. may be human immunoglobulin Fc and it may be derived from IgG, IgA, IgD, IgE, IgM, or a combination or hybrids.  The immunoglobulin Fc region may be a hybrid Fc region of different domains of immunoglobulins selected from IgG, IgA, IgD, IgE, and IgM, or may be a dimer or multimer of a single chain immunoglobulin (see [027]).  Preferred is an Fc region derived from IgG or IgM, which are those that are the most abundant in human blood, with the greatest preference for an Fc region derived IgG, known to improve the serum half-life of the ligand-binding proteins.  The long-acting hGH conjugate may be prepared by linking the hGH to an immunoglobulin Fc region.  The linking method may be achieved by cross-linking hGH to an immunoglobulin Fc region via a non-peptidyl polymer or by producing a fusion protein in which hGH is fused to an immunoglobulin Fc region using genetic recombination.  Preferred is a linkage between hGH and an immunoglobulin Fc region via a nonpeptidyl polymer.  The non-peptidyl polymer useful for the cross-linking may be selected from the group consisting of polyethylene glycol, polypropylene glycol, copolymers of ethylene glycol and propylene glycol, polyoxyethylated polyols, polyvinyl alcohol, polysaccharides, dextran, polyvinyl ethyl ether, biodegradable polymers such as PLA (poly (lactic acid) and PLGA (poly (lacticglycolic acid), lipid polymers, chitins, hyaluronic acid and a combination thereof. The most preferred is polyethylene glycol (see [29]). The long-acting hGH conjugate used in the reference ranges in concentration from 1 mg/mL to 55 mg/mL (see [31]).  A stabilizer is disclosed that is designed to simultaneously stabilize both the physiologically active peptide hGH and an immunoglobulin Fc region so that the activity of the long-acting hGH conjugate can be maintained at the desired level for a long period of time, the stabilizer of the present invention comprises a specific buffer, a sugar alcohol, a salt and a non-ionic surfactant.  The buffer may be an acetate buffer or a citrate buffer (see [35]). The sugar alcohol is used preferably in an amount of from 1 to 10 % (w/v) based on the total volume of the formulation (see [45]). Examples of the sugar alcohols include mannitol, sorbitol and a combination thereof (see [38]). The formulation may further comprise sugars, polyalcohols or neutral amino acids (see [47]). The formulation includes a non-ionic surfactant which reduces the surface tension of the protein solution to prevent the absorption or aggregation of proteins onto a hydrophobic surface. Examples of the non-ionic surfactant that may be used include polysorbates, poloxamers and combinations thereof, with preference for polysorbates. Among the non-ionic surfactants of polysorbates are polysorbate 20, polysorbate 40, polysorbate 60 and polysorbate 80. Preferred is polysorbate 80 (see [42]). The non-ionic surfactant is contained preferably in an amount of 0.1 % (w/v) or less, more preferably in an amount of from 0.001 to 0.05% (w/v), and far more preferably in an amount of 0.005% (w/v) (see [44]). The salt is typically a water-soluble inorganic salt and preferably sodium chloride, preferably in an amount of from 5 to 200 mM and more preferably in an amount of 150 mM, and its content may be adjusted according to the type and amount of the ingredients so that the formulation is isotonic (see [40]). Further Wang et al. mentions that the formulation has no concomitant danger of viral contamination, is simple and has excellent storage stability. Hong et al. does not teach a lyophilized formulation or methods of lyophilizing a formulation.  
However, in view of the formulations of long-acting human growth hormone which are taught by Hong et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to lyophilize the formulation of Hong et al. in order to create a stable composition which could be stored and later reconstituted and used at a later date.  Such methods are routine and conventional as noted in the specification which indicates that lyophilization is commonly used to preserve proteins by removing water from the protein preparation of interest.  Furthermore, reconstitution of the lyophilized material with water would also be routine as this would not introduce any additional solutes/ions in the formulation in order to obtain the same formulation which had been previously lyophilized.  
Kaisheva et al. is cited as a teaching of the state of the art before the effective filing date of the claimed invention.  While Hong et al. does not teach lyophilizing the growth hormone composition, one of ordinary skill in the art would have recognized the suitability of the composition for lyophilization as evidenced by the teachings of Kaisheva et al.  Kaisheva et al. is directed to lyophilized compositions of immunoglobulins and the composition of Hong et al. is a growth hormone-immunoglobulin conjugate, which is an analogous protein.  Kaisheva et al. discuss a number of lyophilized compositions, several of which include sugars in concentrations consistent with that of the instant claims (see column 1).  Kaisheva et al. also discuss the need for isotonicity for a stable lyophilized product (see column 8).  Therefore, the skilled artisan would have recognized the suitability of the composition of Hong et al. to lyophilization and would have been motivated to create such a form in order to store the composition for an extended period of time, absent evidence to the contrary.
The concentration of protein in the claimed composition is recited as 39 to 100 mg/ml prior to lyophilization.  Hong et al. teach a range of 1-55 mg/ml, therefore, the ranges are overlapping.  However, Carpenter et al. teach that using higher protein concentrations during lyophilization is advantageous because this leads to increased resistance to denaturation during freezing (see page 125, second paragraph).  Therefore, it also would have been prima facie obvious for the skilled artisan to use higher protein concentrations for the formulation, including the upper ranges of Hong et al. or possibly more, because Carpenter et al. teach that greater protein concentrations can reduce denaturation during the process.
With regard to the sugar alcohol range of 2-5%, it was well within the skill of the ordinary artisan to optimize the concentration of various components of the formulation in order to obtain the most stable form of the composition.  The claimed range is within the range disclosed by Hong et al. and Hong et al. teach varying different components to obtain optimal concentrations.  Therefore, it would only require routine optimization to arrive at the claimed range, absent evidence to the contrary.  Therefore, the claims would have been prima facie obvious to one of ordinary skill in the art, absent evidence to the contrary.
With regard to claims 8-10, Hong et al. also teaches that the formulation may further comprise ingredients or materials well known in the art unless they degrade the effect of the invention such as neutral amino acids (see [47]).  While Hong et al. does not specifically include histidine or glycine in the formulation, they are known neutral amino acids and also an ingredient well known in the art for formulations.  With regard to the kit in claim 24, it is routine and customary for lyophilized compositions to include a solution for reconstitution.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647